oppose the stay of discovery, ECF No. 41, indicating there is little prejudice to him, but, “good cause
not otherwise having been shown, lack of prejudice does not justify a stay.” Guiffre, 2016 WL
254932, at *2.

                                               CONCLUSION

        Accordingly, Defendants’ motion to stay discovery is DENIED. By July 19, 2021, the parties
shall submit a revised proposed case management plan and discovery schedule. The Clerk of Court is
directed to terminate the motion at ECF No. 38.

       SO ORDERED.

Dated: July 12, 2021
       New York, New York




                                                   2
